

115 HR 6344 IH: Land Ownership Collaboration Accelerates Life Act of 2018
U.S. House of Representatives
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6344IN THE HOUSE OF REPRESENTATIVESJuly 12, 2018Mr. Tipton (for himself, Mr. Gosar, Mr. Marshall, Mr. Biggs, Mr. Luetkemeyer, Mr. Duncan of South Carolina, Mr. Bishop of Utah, Mr. Abraham, Mr. Norman, Mr. Banks of Indiana, Mr. Stewart, Mrs. Noem, Mr. Estes of Kansas, Mr. Newhouse, Mr. Schrader, and Mr. Walden) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Endangered Species Act of 1973 to encourage voluntary conservation efforts.
	
 1.Short titleThis Act may be cited as the Land Ownership Collaboration Accelerates Life Act of 2018 or the LOCAL Act of 2018. 2.ReferencesExcept as otherwise specifically provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a provision, the reference shall be considered to be made to a provision of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 3.Threatened and endangered species incentives programSection 5 (16 U.S.C. 1534) is amended by adding at the end the following:  (c)Threatened and endangered species incentives program (1)The Secretary may enter into species recovery agreements pursuant to paragraph (2) and species conservation contract agreements pursuant to paragraph (3) with persons, other than agencies or departments of the Federal Government or State governments, under which the Secretary is obligated, subject to the availability of appropriations, to make annual payments or provide other compensation to the persons to implement the agreements.
					(2)
 (A)The Secretary and persons who are property owners of private land or water may enter into species recovery agreements with a term of not less than 5 years that meet the criteria set forth in subparagraph (B) and are in accordance with the priority established in subparagraph (C).
 (B)A species recovery agreement entered into under this paragraph by the Secretary with a person— (i)shall require that the person shall carry out, on the property owner's land or water, activities that—
 (I)protect, enhance, or restore other areas to become habitat for species determined to be endangered species or threatened species;
 (II)contribute to the recovery of one or more covered species; and (III)specify and implement a management plan for the covered species;
 (ii)shall specify such a management plan that includes— (I)identification of the covered species;
 (II)a description of the land or water to which the agreement applies; and (III)a description of, and a schedule to carry out, the activities under clause (i);
 (iii)shall provide sufficient documentation to establish property ownership with respect to which the agreement applies;
 (iv)shall include the amounts of the annual payments or other compensation to be provided by the Secretary to the person under the agreement from funds appropriated under section 18(a)(1), and the terms under which such payments or compensation shall be provided; and
 (v)shall include— (I)the duties of the person;
 (II)the duties of the Secretary; (III)the terms and conditions under which the person and the Secretary mutually agree the agreement may be modified or terminated; and
 (IV)acts or omissions by the person or the Secretary that shall be considered violations of the agreement, and procedures under which notice of and an opportunity to remedy any violation by the person or the Secretary shall be given.
 (C)In entering into species recovery agreements under this paragraph, the Secretary shall accord priority to agreements based on the best available scientific data and that identify specific areas that are of special value to the recovery of the species concerned.
						(3)
 (A)The Secretary and a property owner may enter into a species conservation contract agreement with a term of 30 years, 20 years, or 10 years that meets the criteria set forth in subparagraph (B) and standards set forth in subparagraph (D) and is in accordance with the priorities established in subparagraph (C).
 (B)A species conservation contract agreement entered into under this paragraph by the Secretary with a person—
 (i)shall provide that the person shall, on the property owner's land or water— (I)carry out conservation practices to meet one or more of the goals set forth in clauses (i) through (iii) of subparagraph (C) for one or more species that are determined to be endangered species or threatened species pursuant to section 4(a)(1), species determined to be candidate species pursuant to section 4(b)(3)(B)(iii), or species subject to comparable designations under State law; and
 (II)specify and implement a management plan for the covered species; (ii)shall specify such a management plan that includes—
 (I)identification of the covered species; (II)a description in detail of the conservation practices for the covered species that the person shall undertake;
 (III)a description of the land or water to which the agreement applies; (IV)a schedule of approximate deadlines, whether one-time or periodic, for undertaking the conservation practices described pursuant to subclause (II); and
 (V)a description of existing or future activities on the land or water to which the agreement applies that are compatible with the conservation practices described pursuant to subclause (II) and generally with conservation of the covered species;
 (iii)shall specify the term of the agreement; and (iv)shall include—
 (I)the duties of the person; (II)the duties of the Secretary;
 (III)the terms and conditions under which the person and the Secretary mutually agree the agreement may be modified or terminated;
 (IV)acts or omissions by the person or the Secretary that shall be considered violations of the agreement, and procedures under which notice of and an opportunity to remedy any violation by the person or the Secretary shall be given; and
 (V)terms and conditions for early termination of the agreement by the person before the management plan is fully implemented or termination of the agreement by the Secretary in the case of a violation by the person that is not remedied under subclause (IV), including any requirement for the person to refund all or part of any payments received under subparagraph (E) and any interest thereon.
 (C)The Secretary shall establish priorities for the selection of species conservation contract agreements, or groups of such agreements for adjacent or proximate lands or water, to be entered into under this paragraph that address the following factors:
 (i)The potential of the land or water to which the agreement or agreements apply to contribute to the conservation of an endangered species or threatened species or a species with a comparable designation under State law.
 (ii)The potential of such land or water to contribute to the improvement of the status of a candidate species or a species with a comparable designation under State law.
 (iii)The amount of acreage of such land or water. (iv)The number of covered species in the agreement or agreements.
 (v)The degree of urgency for the covered species to implement the conservation practices in the management plan or plans under the agreement or agreements.
 (vi)Land or water in close proximity to military test and training ranges, installations, and associated airspace that is affected by a covered species.
 (D)The Secretary shall enter into a species conservation contract agreement submitted by a person that complies with this paragraph, if the Secretary finds that the person’s property ownership will allow implementation of the management plan under the agreement.
						(E)
 (i)Upon entering into a species conservation contract agreement with the Secretary pursuant to this paragraph, a person shall receive the financial assistance provided for in this subparagraph.
 (ii)If the person is implementing fully the agreement, the person shall receive from the Secretary— (I)in the case of a 30-year agreement, an annual contract payment in an amount equal to 100 percent of the person’s actual costs to implement the conservation practices described in the management plan under the terms of the agreement;
 (II)in the case of a 20-year agreement, an annual contract payment in an amount equal to 80 percent of the person’s actual costs to implement the conservation practices described in the management plan under the terms of the agreement; and
 (III)in the case of a 10-year agreement, an annual contract payment in an amount equal to 60 percent of the person’s actual costs to implement the conservation practices described in the management plan under the terms of the agreement.
								(iii)
 (I)If the person receiving contract payments pursuant to clause (ii) receives any other State or Federal funds to defray the cost of any conservation practice required by the agreement, the cost of such practice shall not be eligible for such contract payments.
 (II)Contributions of agencies or organizations to any conservation practice other than the funds described in subclause (I) shall not be considered as costs of the person for purposes of the contract payments pursuant to clause (iii).
 (F)A species conservation contract agreement may list other Federal program payments that incidentally contribute to conservation of a listed species. The head of a Federal agency shall not use the payments for the purposes of implementing the species conservation contract agreement.
						(4)
 (A)Upon request of a person seeking to enter into an agreement pursuant to this subsection, the Secretary may provide to such person technical assistance in the preparation, and management training for the implementation, of the management plan for the agreement.
 (B)Any State agency, local government, nonprofit organization, or federally recognized Indian tribe may provide assistance to a person in the preparation of a management plan, or participate in the implementation of a management plan, including identifying and making available certified fisheries or wildlife biologists with expertise in the conservation of species for purposes of the preparation or review and approval of management plans for species conservation contract agreements.
 (5)Upon any conveyance or other transfer of interest in land or water that is subject to an agreement under this subsection—
 (A)the agreement shall terminate if the agreement does not continue in effect under subparagraph (B); (B)the agreement shall continue in effect with respect to such land or water, with the same terms and conditions, if the person to whom the land, water, or interest is conveyed or otherwise transferred notifies the Secretary of the person’s election to continue the agreement by no later than 30 days after the date of the conveyance or other transfer and the person is determined by the Secretary to qualify to enter into such agreement under this subsection; or
 (C)the person to whom the land, water, or interest is conveyed or otherwise transferred may seek a new agreement under this subsection.
 (6)An agreement under this subsection may be renewed with the mutual consent of the Secretary and the person who entered into the agreement or to whom the agreement has been transferred under paragraph (5).
 (7)The Secretary shall make annual payments under this subsection as soon as possible after December 31 of each calendar year.
 (8)An agreement under this subsection that applies to a species shall be deemed to be a permit under section 10(a)(1) to conduct all recovery, conservation, and other activities that are specified in the management plan and to enhance the propagation or survival of such species.
 (9)The Secretary, or any other Federal official, may not require a person to enter into an agreement under this subsection as a term or condition of any right, privilege, or benefit, or of any action or refraining from any action, under this Act.
 (10)In this subsection the term property owner means a person that holds a fee simple, leasehold, or other interest in property (including an owner of water or other natural resources), or any other person who holds a property interest, sufficient to carry out the proposed management activities, subject to applicable State law, on non-Federal land..
 4.Habitat reserve agreementsSection 10 (16 U.S.C. 1539) amended by adding at the end the following:  (k)Habitat reserve agreements (1)ProgramThe Secretary shall establish a habitat reserve program to be implemented through contracts or easements of a mutually agreed on duration to assist non-Federal property owners to preserve and manage suitable habitat for endangered species and threatened species.
 (2)AgreementsThe Secretary may enter into a habitat reserve agreement with a non-Federal property owner to protect, manage, or enhance suitable habitat on private property for the benefit of endangered species or threatened species. Under an agreement, the Secretary shall make payments in an agreed on amount to the property owner for carrying out the terms of the habitat reserve agreement, if the activities undertaken pursuant to the agreement are not otherwise required by this Act.
 (3)Standards and guidelinesThe Secretary shall issue standards and guidelines for the development and approval of habitat reserve agreements in accordance with this subsection. Agreements shall, at a minimum, specify the management measures, if any, that the property owner will implement for the benefit of endangered species or threatened species, the conditions under which the property may be used, the nature and schedule for any payments agreed on by the parties to the agreement, and the duration of the agreement.
 (4)PaymentsAny payment received by a property owner under a habitat reserve agreement shall be in addition to and shall not affect the total amount of payments that the property owner is otherwise entitled to receive under Federal law.
 (5)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary of the Interior $27,500,000 and the Secretary of Commerce $13,333,333 for each of fiscal years 2019 through 2024 to assist non-Federal property owners to carry out the terms of habitat reserve programs under this subsection..
		5.Private party conservation grants
 (a)In generalSection 13 (consisting of amendments to other laws, which have executed) is amended to read as follows:
				
 13.Private property conservation(a)In generalThe Secretary may provide conservation grants (in this section referred to as ‘grants’) to promote the voluntary conservation of endangered species and threatened species by owners of private property and shall provide financial conservation aid (in this section referred to as ‘aid’) to alleviate the burden of conservation measures imposed upon private property owners by this Act. The Secretary may provide technical assistance when requested to enhance the conservation effects of grants or aid.
 (b)Awarding of grants and aidGrants to promote conservation of endangered species and threatened species on private property— (1)may not be used to fund litigation, general education, general outreach, lobbying, or solicitation;
 (2)may not be used to acquire leases or easements of more than 50 years duration or fee title to private property;
 (3)must be designed to directly contribute to the conservation of an endangered species or threatened species by increasing the species’ numbers or distribution; and
 (4)must be supported by any private property owners on whose property any grant funded activities are carried out.
 (c)PriorityPriority shall be accorded among grant requests in the following order: (1)Grants that promote conservation of endangered species or threatened species on private property while making economically beneficial and productive use of the private property on which the conservation activities are conducted.
 (2)Grants that develop, promote, or use techniques to increase the distribution or population of an endangered species or threatened species on private property.
 (3)Other grants that promote voluntary conservation of endangered species or threatened species on private property.
							(d)Eligibility for aid
 (1)The Secretary shall award aid to private property owners who— (A)received a written determination under section 10(l) finding that the proposed use of private property would not comply with section 9(a); or
 (B)receive notice under section 10(l)(10) that a written determination has been withdrawn. (2)Aid shall be in an amount no less than the fair market value of the use that was proposed by the property owner if—
 (A)the owner has foregone the proposed use; (B)the owner has requested financial aid—
 (i)within 180 days after the Secretary’s issuance of a written determination that the proposed use would not comply with section 9(a); or
 (ii)within 180 days after the property owner is notified of a withdrawal under section 10(l)(10); and (C)the foregone use would be lawful under State and local law and the property owner has demonstrated that the property owner has the means to undertake the proposed use.
								(e)Distribution of grants and aid
 (1)The Secretary shall pay eligible aid— (A)within 270 days after receipt of a request for aid unless there are unresolved questions regarding the fair market value; or
 (B)at the resolution of any questions concerning the fair market value established under subsection (g).
 (2)All grants provided under this section shall be paid on the last day of the fiscal year. Aid shall be paid based on the date of the initial request.
 (f)Documentation of the foregone useWithin 30 days after the request for aid, the Secretary shall enter into negotiations with the property owner regarding the documentation of the foregone proposed use through such mechanisms that would benefit the species such as contract terms, lease terms, deed restrictions, easement terms, or transfer of title. If the Secretary and the property owner are unable to reach an agreement, then, within 60 days after the request for aid, the Secretary shall determine how the property owner’s foregone use shall be documented to benefit the species with the least impact on the ownership interests of the property owner necessary to document the foregone use, which shall not include transfer of title.
 (g)Fair market valueFor purposes of this section, the fair market value of the foregone use of the affected portion of the private property, including business losses, is what a willing buyer would pay to a willing seller in an open market. Fair market value shall take into account the likelihood that the foregone use would be approved under State and local law. The fair market value shall be determined within 180 days after the documentation of the foregone use. The fair market value shall be determined jointly by 2 licensed independent appraisers, one selected by the Secretary and one selected by the property owner. If the 2 appraisers fail to agree on fair market value, the Secretary and the property owner shall jointly select a third licensed appraiser whose appraisal within an additional 90 days shall be the best and final offer by the Secretary. Within one year after the date of enactment of this subsection, the Secretary shall promulgate regulations regarding selection of the jointly selected appraisers under this subsection.
 (h)Limitation on aid availabilityAny person receiving aid under this section may not receive additional aid under this section for essentially the same foregone use of the same property and for the same period of time.
 (i)Annual reportingThe Secretary shall by January 15 of each year provide a report of all aid and grants awarded under this section to the Committee on Natural Resources of the House of Representatives and the Environment and Public Works Committee of the Senate and make such report electronically available to the general public on the internet..
 (b)Written determination of complianceSection 10 (16 U.S.C. 1539) (as amended by section 4) is further amended by adding at the end the following:
				
					(l)Written determination of compliance
 (1)A property owner (in this subsection referred to as a requestor) may request the Secretary to make a written determination that a proposed use of the owner’s property that is lawful under State and local law will comply with section 9(a), by submitting a written description of the proposed action to the Secretary by certified mail.
 (2)A written description of a proposed use is deemed to be sufficient for consideration by the Secretary under paragraph (1) if the description includes—
 (A)the nature, the specific location, the lawfulness under State and local law, and the anticipated schedule and duration of the proposed use, and a demonstration that the property owner has the means to undertake the proposed use; and
 (B)any anticipated adverse impact to a species that is included on a list published under 4(c)(1) that the requestor reasonably expects to occur as a result of the proposed use.
 (3)The Secretary may request and the requestor may supply any other information that either believes will assist the Secretary to make a determination under paragraph (1).
 (4)If the Secretary does not make a determination pursuant to a request under this subsection because of the omission from the request of any information described in paragraph (2), the requestor may submit a subsequent request under this subsection for the same proposed use.
						(5)
 (A)Subject to subparagraph (B), the Secretary shall provide to the requestor a written determination of whether the proposed use, as proposed by the requestor, will comply with section 9(a), by not later than expiration of the 180-day period beginning on the date of the submission of the request.
 (B)The Secretary may request, and the requestor may grant, a written extension of the period under subparagraph (A).
 (C)The Secretary may extend the period that applies under paragraph (5) by up to 180 days if— (i)the Secretary, after consideration of the best available science, demonstrates that seasonal or biological considerations preclude a determination within the period that would otherwise apply; and
 (ii)the requestor consents to such extension. (6)If the Secretary fails to provide a written determination before the expiration of the period under paragraph (5)(A) (or any extension thereof under paragraph (5)(B)), the Secretary is deemed to have determined that the proposed use complies with section 9(a).
 (7)This subsection shall not apply with respect to agency actions that are subject to consultation under section 7.
 (8)Any use or action taken by the property owner in reasonable reliance on a written determination of compliance under paragraph (5) or on the application of paragraph (6) shall not be treated as a violation of section 9(a).
 (9)Any determination of compliance under this subsection shall remain effective— (A)in the case of a written determination provided under paragraph (5)(A), for the 10-year period beginning on the date the written determination is provided; or
 (B)in the case of a determination that under paragraph (6) the Secretary is deemed to have made, the 5-year period beginning on the first date the Secretary is deemed to have made the determination.
 (10)The Secretary may withdraw a determination of compliance under this section only if the Secretary determines that, because of unforeseen changed circumstances, the continuation of the use to which the determination applies would preclude conservation measures essential to the survival of any endangered species or threatened species. Such a withdrawal shall take effect 5 days after the date the requestor receives from the Secretary, by certified mail, notice of the withdrawal..
 6.Habitat Conservation Planning Loan ProgramSection 10(a) (16 U.S.C. 1539(a)) is amended by adding at the end the following:  (3)Habitat Conservation Planning Loan Program (A)EstablishmentThere is established a Habitat Conservation Planning Loan Program (referred to in this paragraph as the Program) under which the Secretary may make no-interest loans to assist in the development of a conservation plan under this section.
 (B)EligibilityAny State, county, municipality, or other political subdivision of a State shall be eligible to receive a loan under the Program.
 (C)Loan limitsThe amount of any loan may not exceed the total financial contribution of the other parties participating in the development of the plan.
 (D)CriteriaIn determining whether to make a loan, the Secretary shall consider— (i)the number of species covered by the plan;
 (ii)the extent to which there is a commitment to participate in the planning process from a diversity of interests (including local governmental, business, environmental, and property owner interests);
 (iii)the likely benefits of the plan; and (iv)such other factors as the Secretary considers appropriate.
						(E)Term of the loan
 (i)In generalExcept as provided in clauses (ii) and (iii), a loan made under this paragraph shall be for a term of ten years.
 (ii)Advanced repaymentsIf no conservation plan is developed within three years after the date of the loan, the loan shall be for a term of four years. If no permit is issued under paragraph (1)(B) with respect to the conservation plan within four years after the date of the loan, the loan shall be for a term of five years.
 (iii)Delay in beginning of termThe Secretary shall delay the beginning of the term of a loan as necessary to allow the borrower to obtain any permit under section 10 that is necessary to carry out activities to be conducted with the loan..
		